Citation Nr: 1523311	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus, prior to April 5, 2014, and to an initial evaluation in excess of 30 percent disabling from April 5, 2014.

2.  Entitlement to an initial evaluation in excess of 10 percent for right elbow rheumatoid arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right hand rheumatoid arthritis and for left hand rheumatoid arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee rheumatoid arthritis and for left knee rheumatoid arthritis.

5.  Entitlement to an initial compensable evaluation for right wrist rheumatoid arthritis prior to June 9, 2006, and to an initial compensable evaluation for left wrist rheumatoid arthritis prior to February 26, 2010, and to an initial evaluation in excess of 10 percent for each wrist disability.

6.  Entitlement to compensable initial evaluations for right ankle rheumatoid arthritis and left ankle rheumatoid arthritis prior to December 6, 2011, and in excess of 10 percent from December 6, 2011 to April 5, 2014, and in excess of 20 percent from that date. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to July 2005.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) issued in response to a claim submitted by the Veteran in July 2005, soon after the Veteran's July 2005 discharge for medical reasons.  The Board Remanded the appeal in August 2010 and in December 2012.  The Board finds that the issues on appeal are more accurately stated as set forth in the "Issues" section of this decision, above.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
 
In its December 2012 Remand, the Board directed the RO to consider a separate initial evaluation for left elbow rheumatoid arthritis.  In its April 2014 rating decision, the RO granted service connection for left elbow rheumatoid arthritis and assigned an initial 10 percent evaluation.  No communication from the Veteran disagreeing with that evaluation has been received.  Therefore, the evaluation assigned for left elbow rheumatoid arthritis is not before the Board.

The Veteran's electronic file (Virtual VA and eFolder documents on the VBMS system) have been reviewed, along with the physical claims files, in preparation for the issuance of this decision.

The claim of entitlement to an initial evaluation in excess of 10 percent for right ankle disability and left ankle disability from December 6, 2011 to April 5, 2014, and to an initial evaluation in excess of 20 percent from that date, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 5, 2014, the Veteran's bilateral pes planus was manifested by mild discomfort along the arches, progressing to pain with weightbearing and mild flattening of the arch, greater in the right foot than the left, without deformity or inward bowing of the Achilles tendon and not requiring treatment for callosities, and was not manifested by severe symptoms in either foot.  

2.  On VA examination conducted in April 2014, the Veteran did not manifest marked pronation of either foot, marked inward displacement of either the left or right Achilles tendon, or severe spasm of the left or right Achilles tendon on manipulation, and the examiner opined that the Veteran's pain of the plantar surfaces of the feet was not "extreme."  
  
3.  The Veteran's right elbow is not limited to 75 degrees of extension or 90 degrees or less of flexion, and he did not manifest other limitation of motion or symptom meeting or approximating any criterion for a rating in excess of 10 percent.  

4.  The Veteran does not have a limitation of any digit or combination of digits on the right hand or on the left hand which warrants an initial evaluation in excess of 10 percent for right hand rheumatoid arthritis or for left hand rheumatoid arthritis.

5.  The Veteran has pain, swelling, stiffness, and fatigability in each knee, but does not manifest a compensable limitation of extension or flexion of either knee, including after repetitive motion, or with consideration of additional functional loss in each knee during flare-ups.  

6.  Within one year of his service discharge, the Veteran began to manifest right wrist disability and left wrist disability, including noncompensable limitations of motion as well as pain, swelling, and flare-ups of symptoms, but he does not manifest a compensable limitation of motion in the right or in the left wrist.  

7.  Within one year of his service discharge, the Veteran complained of and was treated for pain in the ankles bilaterally related to rheumatoid arthritis.  

8.  The Veteran's college attendance, with completion of a Bachelor's degree since his service discharge, and current pursuit of a Master's degree, establishes that the Veteran is not rendered individually unemployable by his service-connected disabilities, despite a disability rating reaching as high as 90 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis, prior to April 5, 2014, are not met, and the criteria for an initial evaluation in excess of 30 percent, are not met from April 5, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for right elbow rheumatoid arthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5206-5208 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for right hand rheumatoid arthritis or in excess of 10 percent for left hand rheumatoid arthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5228, 5229, 5230 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for right knee rheumatoid arthritis or for left knee rheumatoid arthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5256-5263 (2014).

5.  The criteria for an initial compensable (10 percent) rating for right wrist rheumatoid arthritis prior to June 9, 2006, and for an initial compensable rating for left wrist rheumatoid arthritis prior to February 26, 2010, are met, but the criteria for an initial rating in excess of 10 percent for right or left wrist disability are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5214, 5215 (2014).  

6.  The criteria for an initial compensable (10 percent rating) for right ankle rheumatoid arthritis and for left ankle rheumatoid arthritis prior to December 6, 2011, are met, , but the criteria for an initial rating in excess of 10 percent for right or left ankle disability are not met.  38 U.S.C.A. §§§ 1155, 5110 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2014).

7.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran was treated for autoimmune rheumatoid arthritis during service.  His in-service symptoms first began with painful feet, and he was evaluated for pes planus.  He began to have migratory polyarthralgias, including left wrist pain, elbow pain, and hand pain.  A diagnosis of Sjogren's syndrome was also assigned.  Following service discharge, providers considered the possibility that the Veteran's autoimmune disease was systemic lupus erythematosus (SLE or "lupus") manifested as rheumatoid arthritis.  

Among other treatment regimens, the Veteran was given methotrexate.  In October 2006, the dosage of methotrexate was increased and prednisone was added to the medication regimen.  By January 2007, the Veteran's "lupus/rheumatoid arthritis" was "well-controlled."  Clinical records through February 2014 reflect continued use of methotrexate; that medication was discontinued by the time of the April 2014 VA examination.  

In January 2009 the Veteran's rheumatology provider stated that the Veteran had rheumatoid arthritis and systemic lupus erythematosus which caused pain on motion in his hands, knees, ankles, and elbows.  The physician stated that the Veteran's work should not involve heavy lifting (defined as more than 10 pounds), pushing, pulling, prolonged standing, squatting, pushing, or pulling and no exposure to extreme cold or heat, and no more than 10 minutes of standing or walking.  

The Veteran seeks increased ratings for disability of several joints.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making a disability determination.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002.  Rheumatoid arthritis may be assigned ratings based on active or inactive disease processes.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5002.

DC 5002 further provides that chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the criteria provided in the applicable Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned. 38 C.F.R. § 4.71a, DC 5002.

1.  Claim for higher initial evaluations, pes planus, plantar fasciitis, feet

The Veteran's pes planus is rated under 38 C.F.R. § 4.71, DC 5276.  A 10 percent evaluation is warranted for moderate unilateral or bilateral flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

A.  Initial evaluation in excess of 10 percent prior to April 5, 2014

Following his 2005 service discharge, the Veteran was afforded VA examination of his feet in November 2005.  The examiner concluded that the Veteran had "evidence of pes planus bilaterally with some mild discomfort along the medial aspect of the arches."  The Veteran's feet were without significant tenderness to palpation along the heels, without evidence of plantar fasciitis, and the Achilles tendon insertion was normal.

In October 2006, the Veteran reported an increase in right foot pain.  The Veteran had mild pain on the dorsum of the right foot and difficulty with weightbearing.  There was full range of motion of the right ankle and toes.  It was not clear whether the Veteran had tenosynovitis of the right foot or plantar fasciitis of the foot, the initial provider concluded.  On examination by the rheumatologist, a diagnosis of plantar fasciitis was assigned, in addition to the diagnosis of pes planus.  

VA outpatient treatment records from January 2007 to April 5, 2014, include no notatin that the Veteran sought specific evaluation of or treatment of either pes planus or plantar fasciitis.  

This evidence is unfavorable to assignment of an initial evaluation in excess of 10 percent, since there was no objective evidence of marked deformity, bowing or spasm of the Achilles tendon, callosities, or other symptom of either severe or pronounced flatfoot or plantar fasciitis.  The Board acknowledges that the Veteran continued to report pain on manipulation or use of the feet, but there is no record that the Veteran sought specific treatment of either pes planus or plantar fasciitis of either foot prior to the VA examination conducted in April 2014.  

Providers noted on several occasions that the Veteran had a limp favoring the right side.  However, since the Veteran also complained of ankle pain and knee pain bilaterally, the evidence that the Veteran had a limp does not establish that the Veteran had a further exacerbation of either pes planus or plantar fasciitis during the period prior to April 2014.  The Veteran's representative argues, in a 2014 Informal Hearing Presentation, that the Veteran is entitled to a 10 percent evaluation for each foot since the rating criteria for rheumatoid arthritis (DC 5002) provide for a 10 percent rating for each joint or group of joints (such as the toes) which are actually painful.  However, the Board notes that the Veteran's foot pain has been medically diagnosed as pes planus and plantar fasciitis, separate from rheumatoid arthritis.  Therefore, DC 5002 is not applicable to warrant an increased evaluation to 10 percent for each foot affected by pes planus and plantar fasciitis.  

The clinical picture presented here most closely corresponds with a 10 percent evaluation, based on these findings and symptoms.  The symptoms of plantar fasciitis and pes planus during this period are evaluated together, since the rating criteria establish that all symptoms from each diagnosis are encompassed within the criteria in DC 5276, and the Veteran does not have additional symptoms why may be related to any separately-compensable disability.  

In a notice of disagreement, the Veteran alleged that he was barely able to walk, and said that he was not able to put pressure on the left foot, and that the left foot was not much better.  

Nevertheless, the Veteran worked part-time, as a bus driver, from May 2007 to January 2008, worked at AT&T from January 2008 to July 2009, and as a teaching assistant in 2012, in addition to completing academic work toward his college degree.  The Board finds that these facts are most consistent with a 10 percent evaluation during this period.  

The symptoms of both pes planus and plantar fasciitis are described within the schedular criteria of DC 5276.  A 10 percent evaluation is appropriate for disability due to pes planus of one foot or bilateral pes planus of less than "severe" disability.  The preponderance of the evidence establishes that the Veteran did not meet or approximate the criteria for severe pes planus and plantar fasciitis during this period.  An initial evaluation in excess of 10 percent is not warranted prior to April 5, 2014.  


B.  Initial evaluation in excess of 30 percent from April 5, 2014

At the April 2014 VA examination, the Veteran reported pain in both feet with standing or walking and some swelling with use.  The Veteran was unable to use orthotics, as those caused additional pain.  On objective examination, the Veteran had pain on manipulation of both feet, indications of swelling on use, characteristic calluses, but not extreme tenderness of the plantar surface of either foot.  The Veteran had decreased longitudinal arch height with weight-bearing and inward bowing of the Achilles tendon, but did not have marked deformity of either foot, marked pronation of either foot or spasm of the Achilles tendon.  The Veteran reported having 4 flare-ups monthly with excess pain, fatigability, and lack of endurance, but without incoordination or frank weakness.  

The fact that the Veteran manifested callosities and swelling, along with pain on use and manipulation, at least meets or approximates the criteria for a 30 percent evaluation for bilateral pes planus.  However, the criteria for a 50 percent evaluation require marked pronation or other deformity, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spams of the Achilles tendon, not improved by orthopedic shoes or appliances.  No provider has indicated that the Veteran has a pronation deformity or other foot deformity due to pes planus or plantar fasciitis; while the Veteran has some lessening of the height of the arches bilaterally, that symptom is encompassed in the criteria for a 30 percent evaluation, and is not consistent with the severity of symptoms for a 50 percent raring.  The Veteran had inward bowing of the Achilles tendon, but without "marked" inward displacement and without severe spasm on manipulation, as is required for a 50 percent rating.  The examiner who conducted the April 2014 VA examination concluded that the Veteran did not have "extreme" tenderness of the plantar surfaces of the feet.  

The Veteran contends he is entitled to a 50 percent rating because his symptoms are "not improved by orthopedic shoes or appliances."  However, the phrase "not improved by orthopedic shoes or appliances" refers to the symptoms listed for the 50 percent evaluation, that is, the "extreme" tenderness of the plantar surfaces, ", which is simply not seen on objective examination. 

The Veteran has tenderness of the plantar surfaces of the feet, which is consistent with the 30 percent rating assigned under DC 5276, but not "extreme" tenderness so as to meet the 50 percent criteria.  Since the Veteran does not manifest the "extreme tenderness," "marked pronation," "marked inward displacement" and "severe spasm" of the Achilles tendon.  Since the Veteran does not have the objective findings consistent with a 50 percent evaluation, the fact that orthopedic shoes or appliances do not reduce the symptoms consistent with the 30 percent rating does not entitle the Veteran to a 50 percent rating.  

The preponderance of the evidence is against a finding that the Veteran meets or approximates the criteria for a 50 percent rating for pes planus and plantar fasciitis.   

2.  Initial evaluation in excess of 10 percent for right elbow disability

The Veteran's right elbow disability is evaluated under 38 C.F.R. § 4.71a, DCs 5206 and 5299.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under DC 5200 (shoulder and arm) is the service-connected disability, and that the disability at issue is being rated under DC 5206, used to rate limitation of flexion of the forearm.  The Veteran's right elbow disability is currently rated as 10 percent disabling under the hyphenated Diagnostic Code.   

Under DC 5206, a 20 percent rating is warranted where major forearm flexion is limited to 90 degrees.  Higher evaluations are warranted where there is greater limitation of flexion.  38 C.F.R. § 4.71a, DC 5206.  Under DC 5207, a 20 percent rating is warranted where there is limitation of extension of extension to 75 degrees or greater limitation of major forearm extension.  38 C.F.R. § 4.71a, DC 5207.  Under DC 5208, a 20 percent rating is warranted where major forearm flexion is limited to 100 degrees and major forearm extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

On VA examination conducted in November 2005, the Veteran had -10 degrees of extension and 120 degrees of flexion, with full pronation and supination to 70 degrees, at the right elbow.  The examiner concluded that the Veteran had recurrent intermittent pain of the right elbow.  This evidence is unfavorable to the claim for a rating in excess of 10 percent for right elbow disability during this period, since there was no limitation of flexion to 90 degrees or less, and extension was limited only by 10 degrees, to 80 degrees.  

In December 2007, the Veteran had tendinitis of the elbows bilaterally; no specific limitation of motion of the right elbow was noted.  On examination in October 2008, the Veteran reported throbbing pain every day in the joints.  During flare-ups he reported having additional limitation of motion of the elbows and inability to extend the elbow completely.  At the right elbow, flexion was from zero degrees to 120 degrees.

On examination in April 2014, the Veteran waxing and waning pain, erythema, and heat in the elbows.  Right elbow flexion was to 125 degrees, with evidence of pain beginning at 115 degrees.  Extension was to 0 degrees, without hyperextension.  The Veteran reported flare-ups approximately 3 times monthly, with additional pain, weakness, fatigability, lack of endurance, and incoordination.  The examiner opined that the change in range of motion during flare-ups would be a decline in flexion of 10 degrees.  The examiner concluded that the Veteran's mild right elbow rheumatoid arthritis, with impaired and painful range of motion, would adversely affect repetitive actions such as repeated lifting.  The examiner opined that, with pain, during flare-ups, the Veteran would have an additional limitation of extension by 10 degrees and limitation of flexion by 10 degrees.  

However, no examination showed that the Veteran's flexion was limited to 90 degrees or would be limited to 90 degrees during a flare-up; rather, the evaluations specified that the Veteran had flexion to 120 degrees or 125 degrees, and had flexion to 115 degrees without pain.  The Veteran did not meet or approximate a criterion for an evaluation in excess of 10 percent under DC 5206.

No examination showed that the Veteran's extension was limited to 70 degrees, or would be limited to 70 degrees during a flare-up; rather, the evaluations specified that the Veteran's extension was limited by 10 degrees or was to 0 degrees (full extension) without hyperextension.  The Veteran did not meet or approximate the criteria for an evaluation in excess of 10 percent under DC 5207.  The Veteran did not have a limitation of 45 degrees of extension and limitation of flexion to 100 degrees.  Therefore, DC 5208 is not applicable to warrant a rating in excess of 10 percent.  

If limitation of a joint is noncompensable, but certain criteria are met, such as pain objectively shown on motion, swelling, spasm, a 10 percent rating may be established for that joint under DC 5002, which provides the criteria for evaluation of individual joints affected by rheumatoid arthritis.  However, as the right elbow rating is already 10 percent, DC 5002 is not applicable to increase the rating.

The preponderance of the evidence establishes that there is no applicable regulation, Diagnostic Code, or rating criterion which would authorize an initial evaluation in excess of 10 percent for right elbow disability at any time since the Veteran's service discharge.

3.  Initial evaluations in excess of 10 percent for arthritis, each hand

Currently, the Veteran has been granted an initial 10 percent evaluation for rheumatoid arthritis of the right hand, with painful limitation of motion, and a separate initial 10 percent evaluation for the same disability in the left hand.  The 10 percent evaluation is assigned under DCs 5002 and 5229.  DC 5229 is used to evaluate disability of the index or long finger; DC 5230 is used to evaluate disability of the ring or little finger. 

DC 5228 provides criteria for evaluating limitation of motion of the thumb.  A noncompensable rating is warranted with evidence of a gap of less than one inch (2.5 cm.) between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned with evidence of a gap of one inch to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id. 

On VA examination conducted in November 2005, the examiner concluded that the Veteran had full range of motion of his hands, with no evidence of joint swelling or discomfort on range of motion, and no clinical deformity of the hands.  This evidence is unfavorable to assignment of an increased initial evaluation, as the only symptom of rheumatoid arthritis of the hands was pain, without objective evidence of limitation of motion or clinical deformity.

The Veteran attempted to work in October 2006, but developed nodules on the hands.  During 2007, the Veteran complained of numbness and tingling of the fingers.  In December 2007, the Veteran reported increased joint pain in the hands.  He thought the cold weather was increasing his pain.  He complained that tingling of the fingers would wake him up at night.  He continued to have nodules on the fingers that were painful if palpated.  His primary complaint was extreme fatigue in the afternoons.  In June 2008, he reported exacerbation of pain in the hands, with constant pain for several months.

In October 2008, VA examination disclosed that the Veteran's hands were so painful he could not go to work in September 2008.  The Veteran was able to touch his fingers to his palm, but, during flare-ups, he was unable to make a fist with both hands.  The Veteran had tenderness at the third MCP joint bilaterally and at all PIP joints bilaterally, with swelling, although the joints were not hot or red.  

On VA examination in April 2014, the Veteran had pain on extension of each digit.  Each of the Veteran's 10 digits was affected by the arthritis.  The examiner found that the arthritis had progressed "mildly" since the onset.  The Veteran reported morning stiffness in the hands and fingers daily with occasional swelling (once weekly) and erythema.  The Veteran reported tenderness and pain on palpation of the joints and soft tissue of both hands.  With weekly flare-ups, the Veteran had additional moderately severe pain and weakness, incoordination of the fingers, fatigability, and lack of endurance.  The examiner opined that this would adversely impact repetitive tasks using the hands, such as typing, with a 20 percent decline in range of motion of the fingers.  The examiner stated that there was no interference with overall function of the hands, but that fine motor work with the hands would be negatively impacted.

The Veteran has not manifested a compensable loss of motion of any digit during the pendency of this appeal.  Nevertheless, the arthritis continues to affect the Veteran's ability to use his hands, with the extent varying somewhat from day to day.  Additionally, tender nodules on the Veteran's fingers have waxed and waned.  The Veteran has not manifested a compensable limitation of flexion or extension of any digit on objective examination.  However, the Veteran's reports that he is sometimes unable to make a fist due to pain are assumed to be accurate.  

Although the Veteran has not manifested a compensable limitation of any one digit, the Board does not disagree with the assignment of a compensable, 10 percent evaluation for arthritis of each hand, based on pain and some (noncompensable) limitation of motion in each digit on each hand.  The examiner who conducted the 2014 VA examination expressed an opinion that the Veteran may lose up to 20 percent of the range of motion of each digit during an exacerbation of symptoms.  The medical evidence thus establishes that the Veteran's limitation of motion is not equivalent to ankylosis, not even favorable ankylosis, of any finger or the thumb.  

No examiner has found a compensable limitation of motion as the Veteran does not manifest a compensable limitation of motion of any digit or ankylosis, even with repetitive motion, or considering the additional loss of motion during an exacerbation estimated by the VA examiner, the Veteran's symptoms of each digit are not of such severity as to approximate favorable ankylosis of as digit to warrant an increase from 10 percent to 20 percent in the initial evaluation for rheumatoid arthritis of each hand.    

The 2014 medical opinion does not indicate that, even during exacerbation, that the Veteran was unable to approximate the thumb to other digits.  The Veteran's statements that he is unable to make a fist at times due to pain are credible, but the evidence establishes that this limitation is not of such frequency and duration as to approximate a compensable limitation of motion of either thumb separately from or in addition to the 10 percent evaluation assigned for pain and limitation of motion of the other digit.    

The preponderance of the evidence establishes that the Veteran has episodic limitations of motion of the digits to a near-compensable degree, but these episodes are not of such duration or frequency as to approximate the criteria for a compensable limitation of motion.  In the absence of a compensable loss of range of motion of any digit, the preponderance of the evidence is against increasing the current 10 percent initial evaluation for arthritis of each hand to a higher rating.  

4.  Higher initial evaluations, right knee and left knee rheumatoid arthritis

The Veteran's bilateral knee disability is evaluated under 38 C.F.R. § 4.71a, DCs 5260 and 5299.  Knee disabilities may be evaluated under several different DCs, depending on the disabling symptoms.  Under DC 5257, a 10 percent rating is assigned for slight rating recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate rating recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe rating recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  In this case, limitation of motion of the knee could be evaluated under DC 5260 (limitation of flexion of knee) or under DC 5261 (limitation of extension).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint, under DC 5003, as is the case under DC 5002.  As with ratings under DC 5002, ratings under DC 5003 cannot be combined with ratings based on limitation of motion of the same joint.  

A claimant who has both arthritis and instability of a knee may be rated separately under DCs 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  "Slight," "moderate," and "severe" are not defined in the Rating Schedule, so the Board must evaluate all of the evidence in context.  38 C.F.R. § 4.6. 

On VA examination conducted in November 2005, there was no effusion of either knee.  The Veteran had full extension, and the range of flexion was to 125 degrees, bilaterally, without pain, and with good stability.  The examiner concluded that there was no evidence of acute rheumatoid flare-up.  This examination report is entirely unfavorable to an initial rating in excess of 10 percent for either knee, because there was no compensable limitation of flexion, no compensable limitation of extension, no instability, no radiologic abnormality and no objective evidence of right or left knee symptomatology other than pain.  The Veteran's pain and limitation of motion due to pain are encompassed within the 10 percent initial rating during this period.

During methotrexate treatment in March 2006, the Veteran reported that sometimes he had morning stiffness in his knees that forced him to crawl.  At the October 2008 VA examination, the Veteran reported that his knee would sometimes give out and he would stumble; he denied having fallen.  He reported swelling, fatigability, and lack of endurance.  He reported flare-ups of his joint condition every couple of weeks, lasting for about three days.  The Veteran was a cable installer for AT&T and stated this work was very hard because he had to climb stairs, go into attics and small spaces, and he had difficulty kneeling and squatting.  With rest, the joint pain would resolve.  Precipitating factors were repetitive movements.  

On objective examination in 2008, there was no tenderness, locking, or effusion of the left knee, and flexion was from zero degrees to 130 degrees.  On the right, flexion was from zero degrees to 110 degrees.  The examiner stated that the Veteran's ranges of motion during passive, active, and after three repetitions of motion were the same.  This evidence, like the report of the 2005 VA examination, is unfavorable to an evaluation in excess of 10 percent for either knee, since there is no compensable limitation of flexion or extension and no objective evidence of instability.  The preponderance of the evidence establishes that the Veteran's objective and subjective pain, fatigability, and difficulty walking up and down stairs, and difficulty kneeling or squatting, are encompassed in the 10 percent evaluation assigned for right and left knee arthritis during this period.  

In 2014, the Veteran reported moderate daily pain in both knees.  The Veteran reported that the painful knees were mildly warm, with redness and swelling.  The Veteran reported weekly flare-ups with stiffness and severe pain.  The examiner opined that the flare-ups of knee pain caused significant functional impairment, reducing flexion by 15 degrees. 

On objective examination the Veteran had flexion to 100 degrees in the right knee and to 105 degrees in the left, with painful motion beginning at 80 degrees on the right and at 90 degrees on the left.  There was extension to 0 degrees, but no hyperextension.  After repetitive motion, the Veteran's right knee flexion was reduced to 90 degrees and left knee flexion was reduced to 100 degrees.  All tests of knee joint stability were normal in each knee.  The examiner concluded that the Veteran's bilateral knee arthritis remained mild.

The preponderance of the evidence establishes that the Veteran has episodic limitations of motion of the knees.  The evidence also suggests that, with repetitive motion and further limitation due exacerbation of symptoms, the Veteran's right knee flexion might be reduced to 75 degrees of flexion.  That limitation does not approximate limitation to 45 degrees of flexion, so as to warrant a compensable evaluation without consideration of pain and fatigability.  

The Veteran does not have compensable limitation of motion of either knee.  The Veteran does not manifest objective instability of either knee.  The Veteran does have pain, weakness, and fatigability of each knee, causing him to feel like his knees might buckle, and causing difficulty with climbing stairs, squatting, or kneeling.  The Veteran is, however, able to fully perform a squat and able to kneel when his muscles are not tired.  

Currently, the Veteran has been assigned an initial 10 percent evaluation for each knee for pain, swelling, stiffness, and fatigability due to rheumatoid arthritis of each knee.  There is no compensable loss of range of motion, no instability, no dislocated cartilage, or diagnosed abnormality of either knee other than rheumatoid arthritis.  The Veteran reports that his knees feel like they might buckle at times, but he has never fallen.  The examiner noted that the Veteran had fatigability, but there is no objective evidence of instability so as to warrant a separate evaluation for instability in addition to the 10 percent evaluation assigned for rheumatoid arthritis.  

If limitation of a joint is noncompensable, but certain criteria are met, such as pain objectively shown on motion, swelling, spasm, a 10 percent rating may be established for that joint under DC 5002, which provides the criteria for evaluation of individual joints affected by rheumatoid arthritis.  However, as the right knee and left knee disability ratings are already at 10 percent, DC 5002 is not applicable to increase the rating.  The preponderance of the evidence is against an initial evaluation in excess of a 10 percent initial rating for right knee or left knee rheumatoid arthritis.

5.  Effective date of compensable initial evaluations, right and left wrist, and rating in excess of 10 percent for each wrist disability

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, DC 5214 (ankylosis) or DC 5215 (limitation of motion).  DC 5214 authorizes a rating of 30 percent for favorable ankylosis of the major wrist in 20 degrees to 30 degrees of dorsiflexion, or higher ratings for less favorable ankylosis.  Under DC 5215, a 10 percent rating is warranted for the major wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran has been granted a 10 percent evaluation for right wrist rheumatoid arthritis, effective from June 9, 2006, and a 10 percent evaluation for left wrist rheumatoid arthritis, effective from February 26, 2010.  The Veteran seeks a compensable rating at an earlier date for each wrist disability, and a rating in excess of 10 percent for each wrist disability.

On VA examination conducted in November 2005, the Veteran had full, painless range of motion of both wrists.  There was no evidence of joint swelling or discomfort within the range of motion.  The Veteran sought evaluation for joint pain in February 2006, after he ran out of a medication.  The provider evaluated both the Veteran's hands and wrists, and conducted radiologic examination of the right wrist.  In March 2006, the Veteran had mild swelling of the left wrist and tenderness of both wrists.  See VA outpatient treatment notes printed on February 27, 2007, page 8.  This evidence establishes that the Veteran had chronic pain of both wrists prior to June 9, 2006, the effective date of the first compensable evaluation for wrist disability.

On VA examination conducted in October 2008, the Veteran had slight tenderness to palpation at the wrists bilaterally.  The Veteran had wrist flexion from zero degrees to 75 degrees and extension to 80 degrees bilaterally without pain.

On VA examination in April 2014, the Veteran reported morning stiffness in both wrists, variable swelling and redness, currently mild.  The Veteran had 50 degrees of palmar flexion in the right wrist, with pain beginning at 40 degrees and had dorsiflexion (extension) to 40 degrees, with painful motion beginning at 25 degrees. The Veteran had some additional limitation of motion after repetitive use testing, with 40 degrees of palmar flexion and 30 degrees of extension.  The examiner concluded that there was mild arthritis of the right wrist.  

In comparison, the Veteran had left wrist palmar flexion to 45 degrees, with pain beginning at 40 degrees, and extension to 35 degrees, with pain beginning at 30 degrees.  The Veteran had some additional limitation of the left wrist after repetitive use, reducing extension to 25 degrees.  The examiner also opined that the reported biweekly flare-ups of wrist pain would result in an additional decline of 20 degrees in palmar flexion and in extension of each wrist.

The Veteran does not manifest a compensable limitation of motion in either wrist.  No diagnosis other than rheumatoid arthritis been assigned.  No instability or other functional loss or symptoms of wrist disability has been identified in either wrist.  The preponderance of the evidence is against increasing the current 10 percent initial evaluation for arthritis of each wrist to a higher rating.  

As noted above, the evidence does not provide a basis for a determination that pain and functional loss did not result in compensable right wrist disability prior to June 2006 or in the left wrist prior to February 2010.  Resolving reasonable doubt as to the onset of a compensable level of pain in the Veteran's favor, the Board finds that the Veteran is entitled to a compensable evaluation for right wrist disability prior to June 9, 2006, and for left wrist disability prior to February 26, 2010.  The RO will assign the effective date for each rating when it effectuates this decision.  

6.  Claim for higher initial evaluations for right and left ankle rheumatoid arthritis

The Veteran's rheumatoid arthritis of the ankles is evaluated under 38 C.F.R. § 4.71a, DCs 5002-5271.  Under Diagnostic Code 5271, which concerns limitation of ankle motion, a 10 percent disability evaluation is assigned when there is "moderate" limitation of ankle motion. A 20 percent disability evaluation is warranted when such limitation of motion is "marked." 38 C.F.R. § 4.71a, DC 5271.  Full range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion, and from 0 degrees to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.
A.  Compensable initial evaluation prior to December 6, 2011

On VA examination conducted in November 2005, the Veteran had full range of motion of both ankles.  There was no evidence of a flare up of rheumatoid arthritis.  The examiner found no other objective residuals of rheumatoid arthritis of either ankle.  

In February 2006, when the Veteran ran out of medical used to control pain due to rheumatoid arthritis/lupus, the Veteran reported bilateral ankle pain.  There was full range of motion of each ankle.  Radiologic study of each ankle disclosed no abnormality.  However, this treatment note does establish that the Veteran's ankles were painful bilaterally.  The Veteran continued to have full range of motion in the ankles.  In September 2008, the Veteran sought emergency treatment for a flare-up of pain in all joints.

On VA examination conducted in October 2008, dorsiflexion of each ankle was to 20 degrees and plantar flexion was to 40 degrees.  The Veteran complained of flare-ups of pain in the joints at times.  The October 2008 VA examination report makes it clear that the Veteran had pain in each ankle, with the right worse than the left, without compensable limitation of motion.  In December 2008 and in January 2009, the Veteran's treating VA rheumatologist stated that the Veteran had pain in multiple joints, and included the ankles among the listed painful joints.  None of the treatment notes or provider statements from this period indicated that the Veteran's ankle pain was more than moderate or that right or left ankle motion was limited other than by pain, so there is no factual basis for a rating in excess of 10 percent.  

Given this evidence of chronic ankle pain, the Board finds that the evidence is in equipoise to warrant a compensable evaluation for right and left ankle disability effective the day following the Veteran's service discharge, as there is no evidence that the Veteran did not have chronic ankle pain chronically following his service discharge.  A compensable evaluation for right ankle disability and left ankle disability is warranted from the day following the Veteran's service discharge, July 27, 2005.

Extraschedular consideration

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required for any initial evaluation discussed above.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the Veteran has been awarded disability evaluations for each joint affected by his rheumatoid arthritis, resulting in a combined disability rating of 70 percent or higher during the entire period on appeal.  The combined disability rating based on affected joints is greater than the schedular rating of 60 percent which could be assigned based on treatment of the Veteran's rheumatoid arthritis as an active process, since the Veteran's pain and fatigue are not totally incapacitating.  The Veteran's joint pain, limitation of motion, and functional loss, including fatigability, have been considered as to each joint.  The Veteran does not manifest any functional loss that is outside the criteria specified in an applicable rating criteria.  

Higher ratings are available for the affected joints, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings encompass the Veteran's pain and functional loss and are, therefore, adequate.  The Veteran has required emergency treatment during exacerbations of pain, but has not required frequent inpatient hospitalization or other manifestations which would warrant a finding that his disability picture was so exceptional that the schedular criteria were not adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), and as discussed below in the discussion of the claim for TDIU, there are no additional factors or symptoms of service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

7.  Claim for TDIU

Currently, the Veteran has been granted service connection for: bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling since July 2005 and as 30 percent disabling from April 5, 2014; rheumatoid arthritis, with separate evaluations assigned for left ankle and right ankle disability (10 percent disabling prior to December 6, 2011), right hand and left hand disability (each evaluated as 10 percent disabling for the entire appeal period); right knee and left knee disability (each evaluated as 10 percent disabling for the entire appeal period); right elbow and left elbow disability (each evaluated as 10 percent disabling for the entire appeal period); right wrist and left wrist disability (evaluated as 10 percent disabling); and, evaluated as noncompensable, Sjogren's disease, hypertension, and gastroesophageal reflux disease.  

Considering all joints evaluated for rheumatoid arthritis together, the Veteran has met the criteria for consideration of schedular TDIU since his service separation.  38 C.F.R. § 4.25.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran has held post-service employment only briefly.  However, the record reflects that the Veteran applied for vocational rehabilitation upon his service discharge, and reflects that he has been successfully pursuing a degree at an institution of higher learning.  On VA examination conducted in November 2005, he was a student at a university.  On VA examination conducted in April 2014, the Veteran was pursuing a Master's degree in special education, and had performed temporary work as a substitute teacher.  

The Veteran's report that he was forced to stop working as an installer for AT&T, as a bus driver, and as a warehouse manager as a result of his service-connected disabilities is accepted as accurate.  The examiner who conducted the 2014 VA examination concluded that multiple joint arthritis would preclude the Veteran from engaging in rigorous physical activity such as construction or other physically challenging work (such as the Veteran's prior post-service employment) but would not prevent him from obtaining and holding a sedentary job (teacher).

Although the Veteran is not employed, he has remained able, throughout the pendency of this appeal, to perform the intellectual tasks and physical tasks necessary to continue pursuing a university degree.  The Veteran has not provided any information showing that he was physically or mentally unable to complete his activities of daily living or his pursuit of a degree at any time during the pendency of this appeal.  

The Veteran's continued progress toward an undergraduate degree or an advanced degree is equivalent to ability to perform the mental and physical tasks necessary for employment.  The fact that the Veteran's multiple joint arthritis meets the criteria for consideration of TDIU on a schedular basis makes it clear that the Veteran would indeed have a difficult time obtaining or retaining employment, but the preponderance of the evidence is against a finding that the Veteran meets the criteria for an award of TDIU.  

In this regard, it is important for the Veteran to understand that if he did not have problems with his service connected disabilities, there would be no basis for the current evloautions, let alone a higer evolution, or TDIU. 

Because the Veteran's completion of academic work makes it clear that he has demonstrated the mental and physical ability to perform employment during the pendency of this appeal, the Veteran cannot meet the unemployability criterion for a schedular or extraschdular award of TDIU, even if the Remand below results in an increase in the Veteran's combined disability rating, whch is already above 70 percent.  Therefore, the claim for TDIU need not be deferred until the Remand below is completed.  Further delay in this case is simply not warranted. 

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claims for higher initial evaluations follow initial grants of service connection.  Where a claim for service connection has been substantiated, the filing of a Notice of Disagreement with the RO's decision as to the initial assignment of a disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required as to the claims for increased ratings or for TDIU, a type of increased compensation.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided.  The record does not show prejudice to the appellant.  Any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  Service treatment records are associated with the claims files.  VA treatment records are associated with the claims files.  All relevant non-VA evidence identified by the Veteran, including records from the Social Security Administration, has been obtained.  VA has notified the appellant of any evidence that could not be obtained.  The Veteran has been afforded VA examinations in 2005, 2008, and 2014.  Non-clinical VA and non-VA evidence reflecting the Veteran's receipt of vocational rehabilitation benefits and his educational progress is associated with the claims files.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for an initial evaluation in excess of 10 percent for bilateral pes planus, prior to April 5, 2014, and for an initial evaluation in excess of 30 percent from April 5, 2014, is denied.

The appeal for an initial evaluation in excess of 10 percent for right elbow rheumatoid arthritis is denied.

The appeal for an initial evaluation in excess of 10 percent for right hand rheumatoid arthritis or for left hand rheumatoid arthritis is denied.

The appeal for an initial evaluation in excess of 10 percent for right knee rheumatoid arthritis or for left knee rheumatoid arthritis is denied.

The appeal for a compensable, 10 percent initial evaluation for right wrist rheumatoid arthritis prior to June 9, 2006, and for a compensable, 10 percent initial evaluation for a left wrist rheumatoid arthritis prior to February 26, 2010, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

The appeal for an initial evaluation in excess of 10 percent for right wrist rheumatoid arthritis or for left wrist rheumatoid arthritis is denied.  

The appeal for an initial, compensable, 10 percent evaluation for right ankle rheumatoid arthritis and left ankle rheumatoid arthritis prior to December 6, 2011, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

The appeal for an initial compensable, 10 percent evaluation in excess of 10 percent for right ankle rheumatoid arthritis or for left ankle rheumatoid arthritis, prior to December 6, 2011, is denied.   

The appeal for TDIU is denied.


REMAND

The April 2014 Supplemental Statement of the Case (SSOC) references VA outpatient clinical notes dated in December 2011, and states that those clinical records disclose pain on motion.  The Board is unable to locate the December 2011 treatment notes, or other treatment notes dated in 2011, 2012, or 2013, although statements from some providers written during that period are of record.  The examiner who conducted the April 2014 VA examination was not asked to provide an opinion as to when the Veteran's ankle disabilities were manifested at the severity present in April 2014.  Without the referenced records, or a medical opinion which includes the referenced period, the Board is unable to complete appellate review of the appropriate rating from December 6, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records for the Veteran, especially for the period from 2010 to 2014, and associate those records with the claims files or electronic records.  Duplicate records need not be added.  

2.  The Veteran should be afforded an opportunity to identify any private treatment records or non-clinical records of any type which might substantiate the claim remaining on appeal.  The Veteran should be encouraged to attempt to obtain these records himself, if possible. 

3.  Request a medical opinion, based on the record, as to when the Veteran first manifested compensable limitation of motion of either ankle or severity of disability of either ankle approximating the severity manifested at the April 2014 VA examination.  If the reviewer is unable to provide the requested opinion based on the record, the reviewer should so state, and explain what evidence is missing that would be required to provide the opinion.

4.  Then, readjudicate the issue remaining the appeal.  If the claim remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


